         Case 2:18-cr-00004-CDJ Document 75 Filed 11/16/18 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED ST ATES OF AMERICA

             v.                                 CRIMINAL NO. 18-004-03

JESSE BRINTLEY



                                        ORDER

      AND NOW, thiJ      7A-    1,
                            day of    t;/t.-nfv.__. , 201 f, after reviewing the
submissions by the government and d ense counsel it is hereby ORDERED that the

Defendant's Motion to Dismiss Count One is DENIED.




                                                                   LL JONES, II
                                         United States Distri   ourt Judge
                                         Eastern District of ennsylvania
